Concurring and Dissenting Opinion by
Judge MacPhail :
I concur with that part of the majority opinion which overrules the preliminary objections of the Commonwealth but I respectfully dissent to that portion of the majority opinion which overrules the preliminary objections of Penn Center and 220 West. It is my opinion that our recent decision in Summit House Condominium v. Department of Revenue, 84 Pa. Commonwealth Ct. 291, 479 A.2d 1162 (1984), wherein I dissented, controls the ultimate result in the instant case and renders moot PECO’s suit against Penn Center and 220 West. I accordingly would sustain the preliminary objections of Penn Center and 220 West.
Judge Barry joins in this concurring and dissenting opinion.